Citation Nr: 0333915	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  00-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a right upper arm 
disability.

3.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to January 1970, and from November 1983 until his 
retirement from service in February 2000.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied service connection for a bilateral 
shoulder disability, a bilateral upper arm disability, a left 
wrist disability, and hypertension.  The issues listed on the 
first page are all that remain of this appeal as the RO 
granted service connection for hypertension in December 2001; 
and for left lateral epicondylitis (left upper arm 
disability) in August 2003.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  The veteran had requested a hearing 
before a Veteran's Law Judge in Washington, DC, but by 
correspondence received in April 2003 canceled such hearing 
scheduled for May 21, 2003.  The case was previously before 
the Board in May 2003, when it was remanded for additional 
development.  The additional development was addressed by the 
RO in an August 2003 supplemental statement of the case.  


FINDINGS OF FACT

1.  The veteran is not shown to have a right shoulder 
disorder.  

2.  The evidence does not show that the veteran has a chronic 
left shoulder disorder.  

3.  The veteran is not shown to have a right upper arm 
disorder.  

4.  There is no competent evidence that the veteran has a 
chronic left wrist disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral shoulder disability is 
not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  
2.  Service connection for a right upper arm disability is 
not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  

3.  Service connection for a left wrist disability is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
issues were addressed on the merits, and well-groundedness is 
not an issue.  In the May 2000 decision, in a September 2000 
statement of the case, and in a September 2002 supplemental 
statement of the case (SSOC), the veteran was notified of the 
evidence necessary to substantiate his claims, and of what 
was of record.  By correspondence in April 2001 and June 
2003, he was notified of the VCAA and how it applied to his 
claims.  The September 2002 SSOC clearly cited the changes in 
the law brought about by the VCAA and implementing 
regulations; it explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the RO's April 
2001 letter requested that the veteran respond with any new 
evidence in support of his claims within 60 days, (a time 
restriction that was recently invalidated), he was further 
notified that evidence submitted within a year from the date 
of that correspondence would be considered; and more than two 
years have passed since then.  See Paralyzed Veterans of 
American v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  Moreover, in May 2003, the Board proceeded 
to assist the veteran by ordering a VA examination (which was 
accomplished in July 2003), and in correspondence dated in 
June 2003, the veteran reported that he had no further 
evidence to submit.  Clearly, he is not prejudiced by any 
ambiguity in the notice provided regarding time limits for 
response to VCAA notice.  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been afforded VA examinations.  There 
is no indication that there is any relevant evidence 
outstanding.  Development is complete to the extent possible; 
VA's duties to notify and assist are met.  

Background

Essentially, the veteran contends that service connection is 
warranted for a bilateral shoulder disorder, a right upper 
arm disorder, and a left wrist disorder because he has such 
disorders as a result of his duties in service.  Service 
records indicate that his military occupational specialty was 
personnel specialist.  Medical records indicate he is left 
hand dominant.  Specifically, he contends that he constantly 
used his left side when performing clerical and 
administrative duties in service, and that "after 20 years 
of movement in my left wrist and the use of my left arm have 
contributed to my current condition."  

The veteran's service medical records, including the report 
of his January 1966 enlistment examination, the report of an 
October 1983 reenlistment examination, and the report of a 
November 1999 examination for retirement from service are 
negative for any musculoskeletal disorders, including any 
disorders specific to the left or right shoulder, the right 
upper arm, or the left wrist.  In a November 1999 report of 
medical history prepared in conjunction with the retirement 
examination, the veteran responded "no" when asked whether 
he had or ever had any disorders of the musculoskeletal 
system or of the upper extremities.  

Postservice evidence includes medical records from a private 
physician who reported that he has treated the veteran for 
hypertension since September 1980.  The private physician's 
records are negative regarding the musculoskeletal system.
In April 2000 correspondence, the veteran reported that his 
shoulders and arms became sore, and that he experienced pain 
and discomfort with full mobility of either arm.  He stated 
that during service he performed clerical work, including 
daily writing and typing of documents and computer data 
entry, and that those activities required constant use of the 
left wrist.  It remained difficult for him to write anything 
without his left wrist hurting; the pain affected his writing 
ability.  He stated that he could not write a series of words 
without the left wrist tiring and hurting.  

On VA examination in April 2000, the veteran complained, in 
pertinent part, of left wrist weakness and easy fatigability.  
He stated that he had no difficulty working with computers, 
but experienced left wrist fatigue after a few minutes of 
writing.  He denied a left wrist injury, and there was no 
history of flare-ups in the left wrist.  He denied tingling 
or numbness in the fingers of the left hand, and denied any 
unusual stiffness in the left wrist.  Examination of the left 
wrist revealed that radial ulnar pulses were palpable.  No 
pain was elicited on manipulation of the left wrist joint.  
There was no evidence of ganglion cyst or any other gross 
abnormality.  With the tip of his thumb, he was able to reach 
the tips of all other fingers, and with the tips of his 
fingers he was able to reach the medial fold of the palm.  
The squeezing force of both hands was equal and normal.  
Phalen's and Tinel's tests were normal, and there was no 
evidence of carpal tunnel syndrome.  Range of motion of the 
left wrist was from zero to 70 degrees on dorsiflexion, and 
from zero to 80 degrees on palmar flexion.  Ulnar deviation 
was from zero to 45 degrees, and radial deviation was from 
zero to 20 degrees.  No pain was noted on motion.  The 
examiner reported that the examination showed no abnormality 
of the left wrist, and the diagnosis, in pertinent part, was 
normal left wrist.  

VA outpatient records dated from April 2000 to July 2001 are 
negative for any musculoskeletal disorder of the veteran's 
left wrist, right upper arm, or shoulders.  

Medical records obtained from a private medical care 
facility, dated from April to December 2000, show complaints 
of left shoulder pain on lifting, and left wrist fatigue 
after writing a few words.  Clinical evaluation in April 2000 
revealed left shoulder pain on rotation and lifting.  
Evaluation of the hand and wrist was negative for any 
abnormality, including fatigue with repeated hand grip.  The 
April 2000 clinical record shows diagnosis, in pertinent 
part, of "[left] shoulder impingement vs. rotator cuff 
sprain.  No hand pathology seen."  A December 2000 clinical 
evaluation reveals that the veteran's only complaint 
regarding his left shoulder was of aching when the weather is 
bad.  

On VA examination in July 2003, the veteran expressly stated 
that he has no current problem with his right shoulder.  He 
reported that he used to experience right shoulder pain when 
he played basketball, but since he no longer plays basketball 
his right shoulder is not a problem for him.  He began 
experiencing left arm discomfort approximately 10 years 
earlier, and he complained at that time of some left shoulder 
pain and weakness.  He stated that his left wrist became 
tired after a few minutes of writing.  Examination of both 
arms revealed no muscle atrophy.  The right arm and shoulder 
were entirely normal.  The right shoulder had full and 
painless range of motion, with forward elevation and 
abduction from zero to 180 degrees.  Internal and external 
rotation was from zero to 90 degrees.  Range of motion of the 
right elbow was from zero to 145 degrees.  Range of motion of 
the left wrist was full and painless with dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  There was good 
equal strength of both arms and both hands, but the veteran 
complained of pain on the left side against resistance.  
Tinel and Phalen's signs were negative.  There was no 
numbness or tingling in any fingers.  X-rays of the shoulders 
were negative.  The diagnosis was left lateral epicondylitis; 
current pain and fatigue in the left wrist, as likely as not 
due to overuse syndrome; negative shoulder examination, and 
degenerative arthritis of the cervical spine.  The examiner 
specifically noted that it appeared that the veteran's left 
arm symptoms (of lateral epicondylitis, for which service 
connection has been granted) started while he was on active 
duty.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

As noted above, the service medical records are negative for 
a disorder of the shoulders, the right upper arm, or the left 
wrist.  The veteran's November 1999 examination for 
retirement from service was negative for any shoulder, arm, 
or wrist disorder.  Furthermore, he himself has denied any 
such disorder in a corresponding report of medical history.  

While subjective generalized left shoulder and left wrist 
pain was noted in post-service medical records, the evidence 
does not show that the veteran currently has a chronic 
disorder of either shoulder, the right arm, or the left 
wrist.  Postservice medical evidence, including reports of VA 
examinations, is entirely negative for indication of any 
disorder related to the right upper arm and/or right 
shoulder, and the veteran himself expressly denied having 
such disorder on July 2003 VA examination.  While left 
shoulder impingement rotator cuff sprain was tentatively 
diagnosed at a private medical facility in April 2000, 
subsequent VA examination, in July 2003, revealed no clinical 
evidence of a chronic left shoulder disorder.  In regard to 
the diagnosis of left wrist pain and fatigue (which the 
examiner stated was as likely as not due to overuse syndrome) 
on July 2003 VA examination, it is noteworthy that pain 
alone, without an underlying malady or condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While the 
examiner did note that the veteran has a left upper arm 
disorder that appears to have its onset during service 
(service connection has been established for such disorder, 
lateral epicondylitis), the examination report was negative 
for any evidence of a nexus between left wrist complaints and 
the veteran's active service, as the current complaints were 
attributed to overuse (presumably also current).  

The veteran's own statements that he has current chronic 
bilateral shoulder, right upper arm, and left wrist disorders 
that are related to service cannot by themselves establish 
that this is so.  He is a layperson and, as such, is not 
competent to provide probative evidence as to matters 
requiring specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the threshold requirement for establishing service 
connection (a medical diagnosis of chronic disability) is not 
met with respect to any of the disorders at issue, service 
connection for such disorders is not warranted.  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against the 
claims.  



ORDER

Service connection for a bilateral shoulder disability is 
denied.  

Service connection for a right upper arm disability is 
denied.  

Service connection for a left wrist disability is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



